August 31, 2007


Ms. Christine S. Kibbe
Entergy Services, Inc.
P.O. Box 2951
Beaumont, TX 77704
Mr. Steven C. Barkley
Law Office of Steven C. Barkley
3560 Delaware, Suite 305
Beaumont, TX 77706

RE:   Case Number:  05-0272
      Court of Appeals Number:  09-04-00152-CV
      Trial Court Number:  A-167,088

Style:      ENTERGY GULF STATES, INC.
      v.
      JOHN SUMMERS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne     |
|   |Flores             |
|   |Ms. Lolita Ramos   |
|   |Mr. George S.      |
|   |Christian          |
|   |Mr. Jay Harvey     |
|   |Mr. Peter M. Kelly |
|   |Mr. Guy D. Choate  |